I cannot concur in the views of the majority and therefore respectfully dissent.
It is so well established in this state by a long line of decisions that proceedings to test the legality of the organization of a municipal corporation can be initiated only in the name of the state at the instance of its attorney general that discussion of the question would serve no useful purpose. From a reading of these cases it is apparent that the attorney general's decision as to whether such suit should be instituted is final and not subject to review by this court. State ex rel. Clapp v. Minnesota Thresher Mfg. Co. 40 Minn. 213,41 N.W. 1020, 3 L.R.A. 510; State ex rel. Wetzel v. Tracy, 48 Minn. 497, 51 N.W. 613; State ex rel. Young v. Village of Kent, 96 Minn. 255, 104 N.W. 948,1 L.R.A.(N.S.) 826, 6 Ann. Cas. 905; State ex rel. Ruesswig v. McDonald,101 Minn. 349, 112 N.W. 278; State ex rel. Wah-we-yea-cumin v. Olson, 107 Minn. 136, 119 N.W. 799, 21 L.R.A.(N.S.) 685; Hammer v. Narverud, 142 Minn. 199, 171 N.W. 770; State ex rel. Peterson v. City of Fraser, 191 Minn. 427, 254 N.W. 776.
I see no sound reason for departing from this well settled rule in this cage, especially in view of the fact that these proceedings were instituted in this court prior to the time the attorney general rendered his decision. *Page 294 
Leave to file information in the nature of quo warranto
should be denied.
              ON MOTIONS TO QUASH WRIT AND ON APPLICATIONS FOR LEAVE TO INTERVENE.
On April 17, 1936, the following opinion was filed: